Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to interview summary dtd., 05/19/2022 and eTD filed on 05/19/2022.
Terminal Disclaimer
The terminal disclaimer filed on 05/19/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 11, 093,254 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Claims 1 – 10 are allowed.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Peter F. Malen Jr. [reg.$ 45,576] on 05/19/2022.
The application has been amended as follows: 
In the Specification:
Please amend the specification as follows:
On page 1, at the beginning of specification (i.e. above para 0001), insert --------------
RELATED APPLICATION
This application is related to United States Patent Application, Ser. 16/391,124 (issued as US 11,093,254), entitled ADAPTIVE SYSTEM FOR SMART BOOT SEQUENCE FORMATION OF VMS FOR DISASTER RECOVERY, filed on 22nd  Apr 2019.---------------
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Applicant’s claimed invention distinguishes over the prior art for following reasons. The closest prior art found are : (i) Friedman et al., US 9, 940, 202 ---teaches apparatus and method to self heal from a boot failure of one of the computers, (ii) Bradshaw et al, US 20180018191 ----teaches virtual machine seed image replication using a golden virtual machine image [cited in IDS], (iii) Dornemann et al., US 20180143880 --- teaches system and method of generating virtual machines from back up of source computing platform [cited in IDS].
The independent claim 1 is allowable over the art of record. None of the references either alone or in combination teach or fairly suggest to perform step by step operations “receiving input concerning a boot order sequence, wherein the input comprises VM (virtual machine) metadata; after receiving the input concerning the boot order sequence, entering a training phase which comprises generating a boot sequence rule based on the input; after entering the training phase, using the boot sequence rule to generate a proposed boot sequence; after generating the proposed boot sequence, performing the proposed boot sequence; and after performing the proposed boot sequence, gathering information concerning performance of the proposed boot sequence” as described in claimed invention. 
Examiner performed updated search and additional search does not yield other specific references that reasonably, either singularly or in combination with cited references, would result a proper rejection that would have anticipated or made obvious all the elements and steps as disclosed in the independent claim 1 with proper motivation at or before the time it was effectively filed. Claims 2 – 10  depend from claim 1 respectively, and likewise are allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NITIN C PATEL whose telephone number is (571)272-3675. The examiner can normally be reached M-Th (6:30am - 4:30pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Huynh can be reached on 571-272-4147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NITIN C PATEL/Primary Examiner, Art Unit 2186